March29, 2012 Rolaine S. Bancroft Senior Special Counsel Division of Corporation Finance Office of Structured Finance United States Securities and Exchange Commission Mail Stop 3628 treet, N.E. Washington, DC 20549 Re: RBS Commercial Funding Inc. Amendment No. 4 to Registration Statement on Form S-3 File No. 333-177891 Dear Ms. Bancroft, We are counsel to RBS Commercial Funding Inc. (the “Depositor”).We wish to draw your attention to the Depositor’s Pre-Effective Amendment No. 4 to the Depositor’s Registration Statement (File No. 333-177891) on Form S-3. The only change made in such Pre-Effective Amendment No. 4 was the increase in the aggregate amount of Securities registered from $1,000,000 to $8,000,000,000.Enclosed herewith are two copies of Pre-Effective Amendment No. 4, which have been marked to show such changes.If you have questions concerning the foregoing, please contact the undersigned. Sincerely, /s/ Patrick T. Quinn Patrick T. Quinn cc.Doug Tiesi Adam Ansaldi Patrick T. QuinnTel +1 Fax +1 pat.quinn@cwt.com
